Title: JM Treaty privileges of ships of war in foreign ports, October 1807
From: Madison, James
To: 



ca. October 1807

1.  P 34.  no right to visit for municipal objects
See Resoln. of H. of Comms & H of L in 1739.  Approvd. by the King.
Resd. that ye subjects of G B. have an evident right to navigate in the Amn. Seas, as well in going to as in returning from any part of the dominions of H. Majesty, & that it is a manifest violation of this right to visit such vessels at open sea, under pretext that they are freighted with Contraband or prohibited merchandizes.
Treaty privileges of Ships of war in foreign ports
Chalmers}p.  23-4-5vol. I37-851-26771-292-3-4147.271-2-3Vol II.1539278302319338--the 2 Sicilies same as Spain353.40 hours instead of 24. for G. B. in ports of Morroco382387393396-7printer’s fist Art: IV400-1printer’s fist Art XI-XII-XIII413-4428434.

Cases of exclusion by weak powers of War Ships beyond a safe number
Treaty privileges of Ships of War in foreign Ports.
Chalmers--Vol I.p23   -4-5.37-8.51-2.67.71-2.92-3-4147.271.2-3.Vol. II  15.39.278.302.319.338.The two Sicilies same as Spain353.40 Hours instead of 24 for G. B in the ports of Morocco.382387.393.396-7.  Art IV.400-1.Art XI. XII XIII413-4428.434.
Page 34.No Right to visit for municipal objects:See Resolution of House of Commons and House of Lords in 1739, approved by the King.Resolved that the Subjects of Great Britain have an evident Right to navigate in the American seas, as well in going to as in returning from any Port of the Dominions of His Majesty; and that it is a manifest violation of this right to visit such vessels at open sea, under pretext that they are freighted with Contraband or prohibited Merchandises.
